FILED
                            NOT FOR PUBLICATION
                                                                               FEB 5 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BRENDA GODINEZ-VELASQUEZ,                        No.   19-71783
AKA Brenda Godinez De Ruiz,
                                                 Agency No. A094-955-439
              Petitioner,

 v.                                              MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 3, 2021**
                              San Francisco, California

Before: THOMAS, Chief Judge, and IKUTA and NGUYEN, Circuit Judges.


      Brenda Godinez-Velasquez, a native and citizen of Guatemala, seeks review

of the decision of the Board of Immigration Appeals (BIA) that affirmed the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision of the immigration judge (IJ) denying her application for withholding of

removal and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      Godinez-Velasquez does not challenge the IJ’s conclusion that her proposed

social group—“victims of sexual violence who do not have the protection of the

government”—lacks social distinction. Because an applicant for withholding of

removal seeking relief based on membership in a particular social group must

establish that the proposed group is socially distinct, see Cordoba v. Barr, 962 F.3d

479, 483 (9th Cir. 2020), the BIA did not err in upholding the IJ’s denial of

Godinez-Velasquez’s application for withholding of removal.

      The BIA did not err in affirming the IJ’s conclusion that Godinez-Velasquez

was not entitled to relief under CAT. Given the IJ’s unchallenged finding that

Godinez-Velasquez could safely relocate in Guatemala, substantial evidence

supports the denial of withholding of removal under CAT, see 8 C.F.R.

§ 208.16(c)(3)(ii); Singh v. Ashcroft, 351 F.3d 435, 443 (9th Cir. 2003), and

deferral of removal under CAT, see 8 C.F.R § 1208.17(a). The BIA’s

determination that Godinez-Velasquez suffered past persecution does not affect

this conclusion, or our conclusion on statutory withholding of removal.

      PETITION DENIED.


                                          2